DETAILED ACTION

Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 17 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 17, Applicant has failed to clearly link and associate the "means for/to phrase" to any corresponding structure. To avoid additional 35 U.S.C. 112, 2na paragraph rejections, the Examiner recommends Applicant to review his claims.
It appears the Applicant is attempting to invoke 35 U.S.C. 112, 6th paragraph in claim 17 by using “means-plus-function” language, such as “means for determining, means for transmitting” in the claims.
In order to successfully invoke the sixth paragraph, a three-prong test must be met. Namely, (1) the claim must use means-plus-function or step-plus- function language, (2) the claim itself must not provide structural limitations to the means-plus-function, or step-plus-function language, and (3) the specification must recite explicit physical structural limitations for the means- plus-function, or step-plus-function language in the claim. While the above claims pass the first two prongs of the three prong test, they do not pass the third prong.
There is no explicit recitation in the specification of any physical structures to perform the functions of the means-plus-function or step-plus- function limitations in the claim. The only “structure” for performing the functions in the above claims appears to be computer program modules (i.e., virtual structure, not physical structure). Therefore, 35 U.S.C. 112, 6th paragraph has not been successfully invoked. The Examiner will consider the means or steps to perform the claimed functions as any means or steps, physical or virtual, which can perform the function.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, Applicant is required to amend the claim so that the phase “means for” is clearly not modified by sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, Applicant is required to amend the claim so that it will clearly not be a means (or step) plus function limitation (e.g., deleting the phrase “means for” or “step for”).
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teller et al., (A Voice-Commendable Robotic Forklift Working Alongside Minimally-Prepared Outdoor Environments, 2010umans in Minimally P).


    PNG
    media_image1.png
    365
    500
    media_image1.png
    Greyscale
 As per claim 1, Teller et al., teaches an apparatus comprising: a robot body (see Figs. 1 and 5); at least one sensor (see page 527, col. 2, section II, second par. particularly the cameras) coupled to the robot body (see Figs. 1 and 5) and positioned to receive stimuli from a passenger cabin (see page 530, col. 2, section C) of a vehicle (see Figs. 1 and 5); an actuatable component (see Fig. 1, 5 and 7; abs., for the forklift handles) coupled to the robot body (see Figs. 1 and 5); and a computer coupled to the robot body (see Figs. 1 and 5) and communicatively coupled to the sensor (see page 527, col. 2, section II, second par. particularly the cameras) and the actuatable component (see Fig. 1, 5 and 7; abs., for the forklift handles); wherein the computer is programmed to: predict an imminent anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”; and see page 528, section A. estimate short-term has been interpreted as prediction) in the vehicle (see Figs. 1 and 5) based on data from the at least one sensor (see page 527, col. 2, section II, second par. particularly the cameras); and in response to the prediction (see page 528, section A. estimate short-term has been interpreted as prediction), actuate the actuatable component (see Fig. 1, 5 and 7; abs., for the forklift handles) to remediate the anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Teller et al. into the intended end result, thereby improving the robotic apparatus for vehicle occupant protection as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
  
As per claim 2, Teller et al., teaches wherein remediating the anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”) includes providing an exit for occupants from the passenger cabin (see page 530, col. 2, section C). 
 
As per claim 3, Teller et al., teaches wherein remediating the anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”) includes extinguishing a fire extinguishing a fire is well-known feature that can be integrated in any type of art, and insert such feature in a vehicle falls under design choice).  

As per claim 4, Teller et al., teaches wherein the apparatus is unattached to the vehicle (see Figs. 1 and 5).  

As per claim 5, Teller et al., teaches further comprising a locomotion component coupled to the robot body (see Figs. 1 and 5).  

As per claim 6, Teller et al., teaches wherein the locomotion component includes at least one of wheels, tracks, or legs (see Figs. 1 and 5).  

As per claim 7, Teller et al., teaches wherein the actuatable component (see Fig. 1, 5 and 7; abs., for the forklift handles) includes a fire extinguisher extinguishing a fire is well-known feature that can be integrated in any type of art, and insert such feature in a vehicle falls under design choice).  

As per claim 8, Teller et al., teaches wherein the actuatable component (see Fig. 1, 5 and 7; abs., for the forklift handles) includes an actuator and a striker movable by the actuator relative to the robot body (see Figs. 1 and 5), wherein the actuator is equipped to move the striker at a sufficiently high speed (see page 531, first col., section A., wherein the speed control meet the limitation of high or low speed) relative to the robot body (see Figs. 1 and 5) to break tempered glass (it’s well-known that the forklift handles are capable of breaking almost anything including tempered glass).  

As per claim 9, Teller et al., teaches further comprising a plurality of breathing masks detachably attached to the robot body (see Figs. 1 and 5).
  
As per claim 10, Teller et al., teaches wherein the at least one sensor (see page 527, col. 2, section II, second par. particularly the cameras) includes a temperature sensor (see page 527, col. 2, section II, second par. particularly the cameras). 
 
As per claim 11, Teller et al., teaches wherein the at least one sensor (see page 527, col. 2, section II, second par. particularly the cameras) includes a smoke detector (see abs., wherein safety has been noted, therefore having a well-known smoke detector falls under design choice, and such limitation has no patentable weight). 
 
As per claim 12, Teller et al., further comprising a transceiver (see page 527, second par. wherein the remote control has shown clear evidence of transceiver) coupled to the robot body (see Figs. 1 and 5) and communicatively coupled to the computer, wherein the at least one sensor includes a camera (see page 527, col. 2, section II, second par. particularly the cameras), and the computer is further programmed to instruct the transceiver (see page 527, second par. wherein the remote control has shown clear evidence of transceiver) to transmit data received from the camera to a remote server (see section II. second par.).  

As per claim 13, Teller et al., teaches wherein the computer is further programmed to instruct the transceiver (see page 527, second par. wherein the remote control has shown clear evidence of transceiver) to transmit the data received from the camera to the remote server in real time (see page 527, second par. wherein the remote control has shown clear evidence of transceiver).

As per claim 14, Teller et al., teaches wherein the computer is further programmed to, in response to a message from the remote server (see page 527, second par. wherein the remote control has shown clear evidence of transceiver), actuate the actuatable component (see Fig. 1, 5 and 7; abs., for the forklift handles) to provide an exit for occupants from the passenger cabin (see page 530, col. 2, section C) or to extinguish a fire (extinguishing a fire is well-known feature that can be integrated in any type of art, and insert such feature in a vehicle falls under design choice).
  
As per claim 15, Teller et al., teaches further comprising a battery coupled to the robot body (see Figs. 1 and 5) and electrically coupled to the computer, the at least one sensor (see page 527, col. 2, section II, second par. particularly the cameras), and the actuatable component (see Fig. 1, 5 and 7; abs., for the forklift handles). 
 
As per claim 16, Teller et al., teaches a computer comprising a processor (see page 530, col. 2, section VI. last par., particularly the tablet computer contains processor and memory) and a memory storing instructions executable by the processor (see page 530, col. 2, section VI. last par., particularly the tablet computer contains processor and memory) to:  -17-Atty. Doc. No. 84211929(65080-3529) predict an imminent anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”; and see page 528, section A. estimate short-term has been interpreted as prediction) in the vehicle (see Figs. 1 and 5) based on data received from at least one sensor (see page 527, col. 2, section II, second par. particularly the cameras) mounted to an apparatus in a passenger cabin (see page 530, col. 2, section C) of the vehicle (see Figs. 1 and 5), wherein the apparatus is unattached to the vehicle (see Figs. 1 and 5); and in response to the prediction (see page 528, section A. estimate short-term has been interpreted as prediction), actuate an actuatable component (see Fig. 1, 5 and 7; abs., for the forklift handles) of the apparatus to remediate the anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Teller et al. into the intended end result, thereby improving the robotic apparatus for vehicle occupant protection as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 17, Teller et al., teaches an apparatus comprising: a robot body (see Figs. 1 and 5); means for moving the robot body (see Figs. 1 and 5) around inside a passenger cabin (see page 530, col. 2, section C) of a vehicle (see Figs. 1 and 5); means, mounted to the robot body (see Figs. 1 and 5), for predicting an imminent anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”; and see page 528, section A. estimate short-term has been interpreted as prediction) in the vehicle (see Figs. 1 and 5); means, mounted to the robot body (see Figs. 1 and 5), for remediating the anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”); and a computer programmed to, upon predicting the imminent anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”; and see page 528, section A. estimate short-term has been interpreted as prediction), activate the means for remediating the anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Teller et al. into the intended end result, thereby improving the robotic apparatus for vehicle occupant protection as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 18, Teller et al., further comprising means for protecting occupants of the passenger cabin from smoke (see page 530, col. 2, section C., as noted above; and see abs., wherein safety has been noted, therefore having a well-known smoke detector falls under design choice, and such limitation has no patentable weight).  

As per claim 19, Teller et al., teaches wherein the means for moving the robot body (see Figs. 1 and 5) around is independent of the vehicle (see Figs. 1 and 5), the means for predicting the imminent anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”; and see page 528, section A. estimate short-term has been interpreted as prediction) is independent from the vehicle (see Figs. 1 and 5), and the means for remediating the anomalous event (see page 531, col. 1, section A., particularly “errors that may be present”) is independent from the vehicle (see Figs. 1 and 5).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-10928830 is directed to “Smart car method to navigate a road includes detecting road-pavement markings using a camera and a sensor; creating a 3D model based on outputs of the camera and sensor; and navigating the road with a vehicle.”;
US-20220134547 is directed to “A flux sensing system includes a memory and a processor in communication with the memory and at least one sensing device, the memory storing a plurality of capabilities and a plurality of semantic fluxes associated with the plurality of capabilities. Based on inputs from the at least one sensing device, the computing system is configured to determine an active servicing capability associated with a first semantic flux and/or a consumer interest associated with a second semantic flux and match the interest with the capability based on semantic drift inference.”;
US-20220052329 is directed to “A system to access one or more user profiles that govern one or more vehicle functions. The system cooperates with a processor and verification module which are adapted to verify, using one or more of biometric information, gesture recognition, facial recognition and device identification information, that a user has authority to access the one or more user profiles, where the one or more profiles are stored in one or more of a vehicle, a cloud and a communications device. An edit module is further provided and adapted to allow the user to make one or more edits to the one or more user profiles.”;
US-20200344602 is directed to “A system for programming, controlling and monitoring wireless networks enabling a wireless device (Dev) being utilized and integrated into car electronic control module or home (or business) alarm/security system. This system also presents a general control (robotic) device, which controls general input and output functions, where plurality of cellular handsets, internet devices can co-control, monitor, share and exchange information through the cellular, the internet networks and other wire/wireless network.”;
Fridman et al., is directed to “MIT Advanced Vehicle Technology Study: Large-Scale Naturalistic Driving Study of Driver Behavior and Interaction With Automation”;
On-Bar et al., is directed to “Looking at Humans in the Age of Self-Driving and Highly Automated Vehicles”;
Guo et al., is directed to “RoboADS: Anomaly Detection Against Sensor and Actuator Misbehaviors in Mobile Robots”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B